DETAILED ACTION

The amendment filed on September 24, 2021 has been entered.

Drawings
The drawings were received on September 24, 2021. These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Document titled “Mirror Surface Machining of Steel by Elliptical Vibration Cutting with Diamond-Coated Tools Sharpened by Pulse Laser Grinding” (hereafter “NPD-3”, which corresponds to non-patent document 3 disclosed, for example, in the paragraph bridging pages 2-3 of the present specification), in view of Official notice as evidenced by Japanese Publication 2003-145344 (hereafter referred to JP ‘344”) and in view of Japanese Publication 2013-40436 (hereafter referred to as “JP ‘436”).
Regarding claim 2 and the claims dependent therefrom, NPD-3 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a method of manufacturing a cutting tool (e.g., see Fig. 4(b)) having a plurality of cutting edges (e.g., a cutting edge formed at the intersection of the rake face and the flank face) arranged in line by machining a workpiece, the method comprising
a first process of scanning a cylindrical irradiation region including a focused spot of laser light (e.g., in the directions of the arrows shown in Fig. 4(b)) that has been emitted in a first irradiation direction to machine a flank face side of the workpiece (e.g., as shown in Fig. 4(b)), and
a second process of scanning the cylindrical irradiation region including the focused spot of the laser light (e.g., in the directions of the arrows shown in Fig. 4(b)) emitted in a second irradiation direction different from the first irradiation direction of the laser light in the first process to machine a flat rake face side of the workpiece (e.g., as shown in Fig. 4(b)),
wherein in the first process, the cylindrical irradiation region is scanned along a scanning path that has periodicity and changes a machining depth to form the plurality of cutting edges;
[claim 8] wherein the workpiece is a material that results from diamond-coating a tool base material.
Thus, NPD-3 lacks the cutting of a plurality of teeth as follows:
[from claim 2] a method of manufacturing a cutting tool having a plurality of cutting edges arranged in line by machining a workpiece;
wherein in the first process, the cylindrical irradiation region is scanned along a scanning path that has periodicity and changes a machining depth to form the plurality of cutting edges;
 [claim 4 (from 2)] wherein in the first process, the plurality of cutting edges are formed to have cutting edge tips arranged at equal intervals (e.g., as shown in Figs. 1b and 3);
[claim 6 (from 2)] wherein the scanning path is a periodic wavy path.
However, while a plurality of cutting teeth having the specific features thereof are not shown in NPD-3, the Examiner takes Official notice that such tools having a plurality of such teeth that include a rake face and a flank face and wherein cutting tips thereof are arranged at equal intervals are conventional and thus old and well-known in the art, particularly the sawing art, for various well-known benefits including providing a progressive cutting action on a workpiece to efficiently and effectively cut into and/or through the workpiece. As evidence in support of the taking of Official notice, JP ‘344 discloses one example of such a conventional saw blade configuration (e.g., see Fig. 3).
Additionally, JP ‘436 (e.g., see paragraphs 0017-0020, Figs. 4-7) discloses a technique of scanning laser light along a scanning path that has periodicity and changes a machining depth to form a plurality of cutting edges (teeth 27) having cutting tips JP ‘344.
Both the technique described in NPD-3 and JP ‘436 belong to a common technical field of laser processing. Therefore, a skilled person could have easily conceived of achieving the invention according to the claims of the subject application by applying the technique disclosed in NPD-3 so as to scan a cylindrical irradiation region including a focused spot of laser light to machine a workpiece and by applying the technique disclosed in JP ‘436 so as to scan laser light along a scanning path that has periodicity and changes a machining depth to form a plurality of cutting edges, in a cutting tool manufacturing method for forming a plurality of cutting edges by laser processing.
Further, a skilled person could have predicted effects achieved by the invention according to the claims of the subject application on the basis of the invention disclosed in JP ‘344 and the techniques described in NPD-3 and JP ‘436.
Therefore, it would have been obvious to one having ordinary skill in the art to perform the disclosed sharpening method of pulse laser grinding (PLG) on the teeth of cutting tools having a plurality of such cutting teeth such as saws, and including saws wherein the teeth are arranged such that the path there along is wavy and the cutting edge tips of the teeth are arranged at equal intervals, when applying the sharpening process of NPD-3 to various types of tools, particularly saws such as that of JP ‘344 to gain the benefits taught by NPD-3.

Allowable Subject Matter
Claims 1, 3, 5, and 7 are allowable over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 26, 2022